Citation Nr: 0326929	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  95-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for growth, lower right 
arm.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for Peyronie's disease.

4.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel release, left, currently rated 10 percent 
disabling.

5.  Entitlement to an initial rating in excess of 10 percent 
for status post cholecystectomy with diverticulosis.

6.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome, right.

7.  Entitlement to an increased rating for postoperative 
residuals of a left varicocele, currently evaluated as 10 
percent disabling.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active military duty from November 1966 to 
July 1975, and from March 1983 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional office in Montgomery, Alabama 
(RO).

In December 2000 the Board remanded the case to the RO.  At 
that time the appeal included the additional issues of 
service connection for neck disorder, headaches, chronic 
sinusitis, and a skin disorder.  The RO granted service 
connection for cervical spine strain with tenderness, muscle 
tension headaches, folliculitis, and sinusitis in a January 
2003 rating decision.  Accordingly these issues are no longer 
in appellate status.  

In the January 2003 rating decision, the RO also granted 
"service connection" for postoperative residuals of a left 
varicocele and rated the condition as 10 percent disabling.  
However, as pointed out in the December 2000 Board remand, 
service connection had previously been granted for 
postoperative residuals of a left varicocele in August 1975, 
rated as non-compensable, prior to the veteran's second 
period of service, and an appeal was already accepted for an 
increased rating for this condition.  The appeal for a rating 
in excess of 10 percent continues.  The RO also combined the 
status post cholecystectomy with the service-connected 
diverticulosis, which had been separately rated non-
compensably, and increased the rating for to 10 percent.  The 
RO increased the rating for carpal tunnel syndrome, right, to 
10 percent.

In August 2002 the RO furnished the veteran a statement of 
the case regarding the issues of entitlement to service 
connection for hemorrhoids and fissures, nerve damage right 
ankle, pain in right ankle and right big toe, 
temporomandibular joint syndrome, and right shoulder and 
right elbow.  The veteran did not file a substantive appeal.  
Accordingly, these issues are not before the Board for 
appellate consideration.

It is unclear from the records whether the veteran is 
claiming service connection for a left shoulder disability.  
This matter is referred to the Ro for appropriate action.


REMAND

In September 2003 the veteran submitted additional medical 
evidence pertinent to his appeals without a waiver RO 
consideration.  The RO has not had the opportunity to 
consider this new evidence in conjunction with the veteran's 
claims.  On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) held that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  

The veteran has also referred to additional private medical 
evidence not contained in his claims file.  This evidence 
should be obtained by the RO.  The veteran also has not been 
issued the regulatory criteria pertaining to an increased 
rating for the postoperative residuals of a left varicocele.  

It is further noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

According the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should secure all the 
treatment records from the medical 
providers that are listed on the VA forms 
21-4142 (Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs), dated in August 2003.

3.  Thereafter, the RO is requested to 
re-adjudicate the all issues on appeal, 
to include entitlement to an increased 
rating for the postoperative residual 
left varicocele with consideration of all 
new evidence received since the last 
supplemental statement of the case.  If 
the benefits sought are not granted the 
veteran and his representative should be 
provided with a supplemental statement of 
the case as to all the issues on appeal 
and an opportunity to respond.  The 
supplemental statement of the case should 
include the schedular criteria for an 
increased rating for postoperative 
residual left varicocele, Diagnostic 
Codes.7122-7904.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


